Case 1:20-cv-25005-XXXX Document 1 Entered on FLSD Docket 12/08/2020 Page 1 of 13




                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA

                                                   CASE:

  CARLOS BRITO,

              Plaintiff,
  v.

  CHECKERS DRIVE-IN RESTAURANTS,
  INC. d/b/a/ Checkers Drive-In Restaurants
  #175,

          Defendant.
  ______________________________________/

                                               COMPLAINT

         Plaintiff, CARLOS BRITO, individually and on behalf of all other similarly situated

  mobility-impaired        individuals   (hereinafter   “Plaintiff”),   sues   CHECKERS      DRIVE-IN

  RESTAURANTS, INC. d/b/a/ Checkers Drive-In Restaurants #175 (hereinafter “Defendant”), and

  as grounds alleges:

                                JURISDICTION, PARTIES. AND VENUE

         1.          This is an action for injunctive relief, a declaration of rights, attorneys' fees,

  litigation expenses, and costs pursuant to 42 U.S.C. § 12181, et seq., (the “Americans with

  Disabilities Act” or “ADA”) and 28 U.S.C. §§ 2201 and 2202.

         2.           The Court has original jurisdiction over Plaintiff’s claims arising under 42 U.S.C.

  § 12181, et seq. pursuant to 28 U.S.C. §§ 1331 and 1343.

         3.           The Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 2201 and

  2202, and may render declaratory judgment on the existence or nonexistence of any right under 42

  U.S.C. § 12181, et seq.

         4.           Plaintiff, CARLOS BRITO, is an individual over eighteen years of age, who splits


                                                        1
Case 1:20-cv-25005-XXXX Document 1 Entered on FLSD Docket 12/08/2020 Page 2 of 13




  his time between Miami-Dade County, Florida and Colorado and owns a residence in Miami-Dade

  County, Florida and is otherwise sui juris.

         5.         At all times material, Defendant, CHECKERS DRIVE-IN RESTAURANTS,

  INC. was and is a Foreign Profit Corporation, with its principal address listed as 4300 West

  Cypress Street, Suite 600, Tampa, Florida 33607.

         6.         At all times material, Defendant, CHECKERS DRIVE-IN RESTAURANTS,

  INC., owned and operated a restaurant business located at 10695 SW 40th Street, Miami, Florida

  (hereinafter the “Commercial Property”) and conducted a substantial amount of business in that

  place of public accommodation in Miami-Dade County, Florida and does business as d/b/a/

  Checkers Drive-In Restaurants #175.

         7.         Venue is properly located in the Southern District of Florida because Defendant’s

  Commercial Property is located in Miami-Dade County, Florida, Defendant regularly conducts

  business within Miami-Dade County, Florida, and because a substantial part(s) of the events or

  omissions giving rise to these claims occurred in Miami-Dade County, Florida.

                                     FACTUAL ALLEGATIONS

         8.         Although over twenty-eight (28) years have passed since the effective date of Title

  III of the ADA, Defendant has yet to make its facilities accessible to individuals with disabilities.

         9.         Congress provided commercial businesses one and a half years to implement the

  Act. The effective date was January 26, 1992. In spite of this abundant lead-time and the

  extensive publicity the ADA has received since 1990, Defendant continues to discriminate against

  people who are disabled in ways that block them from access and use of Defendant’s businesses

  and properties.

         10.        The ADA prohibits discrimination on the basis of disability in 28 CFR 36.201 and



                                                    2
Case 1:20-cv-25005-XXXX Document 1 Entered on FLSD Docket 12/08/2020 Page 3 of 13




  requires landlords and tenants to be liable for compliance

         11.         Plaintiff, CARLOS BRITO, is an individual with disabilities as defined by and

  pursuant to the ADA. Plaintiff, CARLOS BRITO, is, among other things, a paraplegic (paralyzed

  from his T-6 vertebrae down) and is therefore substantially limited in major life activities due to

  his impairment, including, but not limited to, not being able to walk or stand. Plaintiff requires the

  use of a wheelchair to ambulate.

         12.       Defendant, CHECKERS DRIVE-IN RESTAURANTS, INC., owns, operates and

  oversees the Commercial Property, its general parking lot and parking spots.

         13.        The subject Commercial Property is open to the public and located in Miami,

  Miami-Dade County, Florida.

         14.       The individual Plaintiff visits the Commercial Property and restaurant business

  located within the Commercial Property, regularly, to include visits to the Commercial Property

  and restaurant business located within the Commercial Property on or about October 13, 2020 and

  December 4, 2020 and encountered multiple violations of the ADA that directly affected his ability

  to use and enjoy the Commercial Property and the restaurant business located therein. He often

  visits the Commercial Property and restaurant business located within the Commercial Property in

  order to avail himself of the goods and services offered there, and because it is approximately six

  (6) miles from his residence, and is near his friends’ residences as well as other businesses and

  restaurants he frequents as a patron. He plans to return to the Commercial Property and the

  business located within the Commercial Property within two (2) months of the filing of this

  Complaint, specifically on December 28, 2020.

         15.       Plaintiff resides nearby in the same County and state as the Commercial Property

  and restaurant business located within the Commercial Property, has regularly frequented the



                                                    3
Case 1:20-cv-25005-XXXX Document 1 Entered on FLSD Docket 12/08/2020 Page 4 of 13




  Defendant’s Commercial Property and the restaurant business located within the Commercial

  Property for the intended purposes because of the proximity to his and his friends’ residences and

  other businesses that he frequents as a patron, and intends to return to the Commercial Property

  and restaurant business located within the Commercial Property within two (2) months from the

  filing of this Complaint, specifically on December 28, 2020.

         16.      The Plaintiff found the Commercial Property, and the restaurant business located

  within the Commercial Property to be rife with ADA violations. The Plaintiff encountered

  architectural barriers at the Commercial Property, and restaurant business located within the

  Commercial Property and wishes to continue his patronage and use of each of the premises.

         17.      The Plaintiff has encountered architectural barriers that are in violation of the

  ADA at the subject Commercial Property, and restaurant business located within the Commercial

  Property. The barriers to access at Defendant’s Commercial Property, and the restaurant business

  located within the Commercial Property have each denied or diminished Plaintiff’s ability to visit

  the Commercial Property, and restaurant business located within the Commercial Property, and

  have endangered his safety in violation of the ADA. The barriers to access, which are set forth

  below, have likewise posed a risk of injury(ies), embarrassment, and discomfort to Plaintiff,

  CARLOS BRITO, and others similarly situated.

         18.      Defendant, CHECKERS DRIVE-IN RESTAURANTS, INC, owns and operates

  a place of public accommodation as defined by the ADA and the regulations implementing the

  ADA, 28 CFR 36.201 (a) and 36.104. Defendant, CHECKERS DRIVE-IN RESTAURANTS,

  INC, are responsible for complying with the obligations of the ADA. The place of public

  accommodation that Defendant, CHECKERS DRIVE-IN RESTAURANTS, INC, owns and

  operates is the Commercial Property Business located at 10695 SW 40th Street, Miami, Florida.



                                                  4
Case 1:20-cv-25005-XXXX Document 1 Entered on FLSD Docket 12/08/2020 Page 5 of 13




         19.       Plaintiff, CARLOS BRITO, has a realistic, credible, existing and continuing

  threat of discrimination from the Defendant’s non-compliance with the ADA with respect to the

  described Commercial Property and the restaurant business located within the Commercial

  Property, including but not necessarily limited to the allegations in Paragraph 23 of this Complaint.

  Plaintiff has reasonable grounds to believe that he will continue to be subjected to discrimination

  at the Commercial Property, and restaurant business located within the Commercial Property, in

  violation of the ADA. Plaintiff desires to visit the Commercial Property and restaurant business

  located therein, not only to avail himself of the goods and services available at the Commercial

  Property, and restaurant business located within the Commercial Property, but to assure himself

  that the Commercial Property and restaurant business located within the Commercial Property are

  in compliance with the ADA, so that he and others similarly situated will have full and equal

  enjoyment of the Commercial Property, and restaurant business located within the Commercial

  Property without fear of discrimination.

         20.       Plaintiff, CARLOS BRITO, has a realistic, credible, existing and continuing

  threat of discrimination from the Defendant’s non-compliance with the ADA with respect to the

  described Commercial Property and restaurant business located within the Commercial Property,

  but not necessarily limited to the allegations in Paragraph 23 of this Complaint. Plaintiff has

  reasonable grounds to believe that he will continue to be subjected to discrimination at the

  Commercial Property, and restaurant business within the Commercial Property, in violation of the

  ADA. Plaintiff desires to visit the Commercial Property and restaurant business within the

  Commercial Property, not only to avail himself of the goods and services available at the

  Commercial Property and restaurant business located within the Commercial Property, but to

  assure himself that the Commercial Property, and restaurant business located within the



                                                   5
Case 1:20-cv-25005-XXXX Document 1 Entered on FLSD Docket 12/08/2020 Page 6 of 13




    Commercial Property are in compliance with the ADA, so that he and others similarly situated will

    have full and equal enjoyment of the Commercial Property, and restaurant business located within

    the Commercial Property without fear of discrimination.

           21.       Defendant has discriminated against the individual Plaintiff by denying him

    access to, and full and equal enjoyment of, the goods, services, facilities, privileges, advantages

    and/or accommodations of the Commercial Property, and restaurant business located within the

    Commercial Property, as prohibited by 42 U.S.C. § 12182 et seq.

                                          ADA VIOLATIONS

           22.       The Plaintiff adopts and re-alleges the allegations set forth in paragraphs 1

    through 21 above as though fully set forth herein.

           23.       Defendant, CHECKERS DRIVE-IN RESTAURANTS, INC. have discriminated,

    and continues to discriminate, against Plaintiff in violation of the ADA by failing, inter alia, to

    have accessible facilities by January 26, 1992 (or January 26, 1993, if a Defendant has 10 or fewer

    employees and gross receipts of $500,000 or less).        A list of the violations that Plaintiff

    encountered during his visit to the Commercial Property and Restaurant Business, include but are

    not limited to, the following:

           A. Parking

  i.   The Plaintiff had difficulty exiting the vehicle, as designated accessible parking spaces are

       located on an excessive slope. Violation: There are accessible parking spaces located on an

       excessive slope violating Section 4.6.3 of the ADAAG and Section 502.4 of the 2010 ADA

       Standards, whose resolution is readily achievable.

 ii.   The Plaintiff had difficulty exiting the vehicle, as designated accessible parking space access

       aisles are located on an excessive slope. Violation: There are accessible parking space access



                                                     6
Case 1:20-cv-25005-XXXX Document 1 Entered on FLSD Docket 12/08/2020 Page 7 of 13




       aisles located on an excessive slope violating Section 4.6.3 of the ADAAG and Section 502.4

       of the 2010 ADA Standards, whose resolution is readily achievable.

          B. Entrance Access and Path of Travel

  i.   The Plaintiff had difficulty traversing the path of travel, as it was not continuous and accessible.

       Violation: There are inaccessible routes from the public sidewalk and transportation stop.

       These are violations of the requirements in Sections 4.3.2(1), 4.3.8, 4.5.1, and 4.5.2 of the

       ADAAG and Sections 206.2.1, 302.1, 303, and 402.2 of the 2010 ADA Standards, whose

       resolution is readily achievable.

 ii.   The Plaintiff had difficulty traversing the path of travel due to abrupt changes in level.

       Violation: There are changes in levels of greater than ½ inch, violating Sections 4.3.8 and 4.5.2

       of the ADAAG and Section 303 of the 2010 ADA Standards, whose resolution is readily

       achievable.

iii.   The Plaintiff had difficulty traversing the path of travel, as it was not continuous and accessible.

       Violation: There are inaccessible routes between sections of the facility. These are violations

       of the requirements in Sections 4.3.2(2), 4.3, and 4.5 of the ADAAG and Sections 206.2.2,

       303, 402 and 403, whose resolution is readily achievable.

iv.    The Plaintiff had difficulty using some of the curb ramps, as the slopes are excessive.

       Violation: There are curb ramps at the facility that contain excessive slopes, violating Section

       4.7.2 of the ADAAG and Sections 405.2 and 406.1 of the 2010 ADA Standards, whose

       resolution is readily achievable.

 v.    The Plaintiff had difficulty using ramps, as they are located on an excessive slope. Violation:

       Ramps at the facility contain excessive slopes, violating Section 4.8.2 of the ADAAG and

       Section 405.2 of the 2010 ADA Standards, whose resolution is readily achievable.



                                                      7
Case 1:20-cv-25005-XXXX Document 1 Entered on FLSD Docket 12/08/2020 Page 8 of 13




vi.    The Plaintiff had difficulty on the path of travel at the facility, as ramps do not have compliant

       handrails violating Section 4.8.5 of the ADAAG and Section 405.8 of the 2010 ADA

       Standards, whose resolution is readily achievable.

          C. Access to Goods and Services

  i.   There is seating provided at the facility that does not comply with the standards prescribed in

       Section 4.32 of the ADAAG and Sections 226 & 902 of the 2010 ADA Standards, whose

       resolution is readily achievable.

          D. Public Restrooms

  i.   There are permanently designated interior spaces without proper signage, violating Section

       4.1.3(16) and 4.30 of the ADAAG and Sections 216.2 and 703 of the 2010 ADA Standards,

       whose resolution is readily achievable.

 ii.   The Plaintiff had difficulty using the locking mechanism on the restroom door without

       assistance, as it requires tight grasping. Violation: The restroom door has non-compliant

       hardware for disabled patrons, violating Sections 4.13.9 & 4.27.4 of the ADAAG and Sections

       309.4 & 404.2.7 of the 2010 ADA Standards, whose resolution is readily achievable.

iii.   The Plaintiff had difficulty entering the restroom without assistance, as the door threshold is

       too high. Violation: There are threshold rises in excess of ½ inch at the restroom entrances,

       violating Section 4.13.8 of the ADAAG and Section 404.2.5 of the 2010 ADA Standards,

       whose resolution is readily achievable.

iv.    The Plaintiff could not use the lavatory without assistance, as the required knee & toe

       clearances are not provided. Violation: There are lavatories in public restrooms without the

       required clearances provided, violating the requirements in Section 4.19.2 and Figure 31 of the




                                                     8
Case 1:20-cv-25005-XXXX Document 1 Entered on FLSD Docket 12/08/2020 Page 9 of 13




          ADAAG and Sections 306 and 606.2 of the 2010 ADA Standards, whose resolution is readily

          achievable.

  v.      The Plaintiff could not use the mirror, as it is mounted too high. Violation: The mirrors

          provided in the restrooms are in violation of the requirements in Section 4.19.6 of the ADAAG

          and Section 603.3 of the 2010 ADA Standards, whose resolution is readily achievable.



 vi.      The Plaintiff could not flush the toilet without assistance, as the flush valve is not mounted on

          the wide area. Violation: The flush valve is not mounted on the compliant side in violation of

          Section 4.16.5 of the ADAAG and Section 604.6 of the 2010 ADA Standards, whose resolution

          is readily achievable.

vii.      The Plaintiff had difficulty using the toilet without assistance, as it is not mounted at the

          required distance from the side wall. Violation: The water closet is mounted at a non-compliant

          distance from the side wall, violating Section 4.16.2 and Figure 28 of the ADAAG and Section

          604.2 of the 2010 ADA Standards, whose resolution is readily achievable.

viii.     The Plaintiff could not transfer to the toilet without assistance, as the side grab bar is not at the

          required location. Violation: The grab bars in the accessible toilet compartment do not comply

          with the requirements prescribed in Section 4.17.6 of the ADAAG and Section 604.5.1 of the

          2010 ADA Standards, whose resolution is readily achievable.

                                        RELIEF SOUGHT AND THE BASIS

              24.       The discriminatory violations described in Paragraph 23 are not an exclusive list

       of the Defendant’s ADA violations. Plaintiff requests an inspection of the Defendant’s places of

       public accommodation in order to photograph and measure all of the discriminatory acts violating

       the ADA and barriers to access in conjunction with Rule 34 and timely notice. Plaintiff further



                                                         9
Case 1:20-cv-25005-XXXX Document 1 Entered on FLSD Docket 12/08/2020 Page 10 of 13




   requests to inspect any and all barriers to access that were concealed by virtue of the barriers'

   presence, which prevented Plaintiff, CARLOS BRITO, from further ingress, use, and equal

   enjoyment of the Commercial Business and restaurant business located within the Commercial

   Property; Plaintiff requests to be physically present at such inspection in conjunction with Rule 34

   and timely notice. A complete list of the Subject Premises’ ADA violations, and the remedial

   measures necessary to remove same, will require an on-site inspection by Plaintiff’s

   representatives pursuant to Federal Rule of Civil Procedure 34.

          25.          The individual Plaintiff, and all other individuals similarly situated, have been

   denied access to, and have been denied full and equal enjoyment of the goods, services, facilities

   privileges, benefits, programs and activities offered by Defendant, Defendant’s buildings,

   businesses and facilities; and has otherwise been discriminated against and damaged by the

   Defendant because of the Defendant’s ADA violations as set forth above.              The individual

   Plaintiff, and all others similarly situated, will continue to suffer such discrimination, injury and

   damage without the immediate relief provided by the ADA as requested herein. In order to remedy

   this discriminatory situation, the Plaintiff require an inspection of the Defendant’s place of public

   accommodation in order to determine all of the areas of non-compliance with the Americans with

   Disabilities Act.

          26.          Defendant has discriminated against the individual Plaintiff by denying him

   access to full and equal enjoyment of the goods, services, facilities, privileges, advantages and/or

   accommodations of its place of public accommodation or commercial facility, in violation of 42

   U.S.C. § 12181 et seq. and 28 CFR 36.302 et seq. Furthermore, the Defendant continues to

   discriminate against Plaintiff, and all those similarly situated, by failing to make reasonable

   modifications in policies, practices or procedures, when such modifications are necessary to afford



                                                      10
Case 1:20-cv-25005-XXXX Document 1 Entered on FLSD Docket 12/08/2020 Page 11 of 13




   all offered goods, services, facilities, privileges, advantages or accommodations to individuals with

   disabilities; and by failing to take such efforts that may be necessary to ensure that no individual

   with a disability is excluded, denied services, segregated or otherwise treated differently than other

   individuals because of the absence of auxiliary aids and services.

          27.        Plaintiff is without adequate remedy at law, will suffer irreparable harm, and has

   a clear legal right to the relief sought. Further, injunctive relief will serve the public interest and

   all those similarly situated to Plaintiff. Plaintiff has retained the undersigned counsel and is

   entitled to recover attorneys’ fees, costs and litigation expenses from Defendant pursuant to 42

   U.S.C. § 12205 and 28 CFR 36.505.

          28.        A Defendant is required to remove the existing architectural barriers to the

   physically disabled when such removal is readily achievable for their place of public

   accommodation, the Plaintiff and all others similarly situated, will continue to suffer such

   discrimination, injury and damage without the immediate relief provided by the ADA as requested

   herein. In order to remedy this discriminatory situation, the Plaintiff requires an inspection of the

   Defendant’s place of public accommodation in order to determine all of the areas of non-

   compliance with the Americans with Disabilities Act.

          29.        Notice to Defendant is not required as a result of the Defendant’s failure to cure

   the violations by January 26, 1992 (or January 26, 1993, if a Defendant has 10 or fewer employees

   and gross receipts of $500,000 or less). All other conditions precedent have been met by Plaintiff

   or waived by the Defendant.

          30.        Pursuant to 42 U.S.C. § 12188, this Court is provided with authority to grant

   Plaintiff Injunctive Relief, including an order to alter the property where Defendant operates its

   businesses, located at and/or within the commercial property located at 10695 SW 40th Street,



                                                     11
Case 1:20-cv-25005-XXXX Document 1 Entered on FLSD Docket 12/08/2020 Page 12 of 13




   Miami, Florida, the exterior areas, and the common exterior areas of the Commercial Property and

   restaurant business located within the Commercial Property, to make those facilities readily

   accessible and useable to the Plaintiff and all other mobility-impaired persons; or by closing the

   facility until such time as the Defendant cures the violations of the ADA.

          WHEREFORE, the Plaintiff, CARLOS BRITO, respectfully requests that this Honorable

   Court issue (i) a Declaratory Judgment determining Defendant at the commencement of the subject

   lawsuit were and are in violation of Title III of the Americans with Disabilities Act, 42 U.S.C. §

   12181 et seq.; (ii) Injunctive relief against Defendant including an order to make all readily

   achievable alterations to the facilities; or to make such facilities readily accessible to and usable

   by individuals with disabilities to the extent required by the ADA; and to require Defendant to

   make reasonable modifications in policies, practices or procedures, when such modifications are

   necessary to afford all offered goods, services, facilities, privileges, advantages or

   accommodations to individuals with disabilities; and by failing to take such steps that may be

   necessary to ensure that no individual with a disability is excluded, denied services, segregated or

   otherwise treated differently than other individuals because of the absence of auxiliary aids and

   services; (iii) An award of attorneys’ fees, costs and litigation expenses pursuant to 42 U.S.C. §

   12205; and (iv) such other relief as the Court deems just and proper, and/or is allowable under

   Title III of the Americans with Disabilities Act.


   Dated: December 8th, 2020.


                                                 GARCIA-MENOCAL & PEREZ, P.L.

                                                 Attorneys for Plaintiff
                                                 4937 S.W. 74th Court
                                                 Miami, Florida 33155
                                                 Telephone: (305) 553-3464
                                                 Facsimile: (305) 553-3031

                                                       12
Case 1:20-cv-25005-XXXX Document 1 Entered on FLSD Docket 12/08/2020 Page 13 of 13




                                      Primary E-Mail: ajperez@lawgmp.com
                                      Secondary E-Mails: bvirues@lawgmp.com
                                                          aquezada@lawgmp.com

                                      By: ___/s/_Anthony J. Perez________
                                             ANTHONY J. PEREZ
                                             Florida Bar No.: 535451
                                             BEVERLY VIRUES
                                             Florida Bar No.: 123713




                                        13
